Citation Nr: 1019427	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  07-12 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for sciatic neuralgia, left lower extremity.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Augusta, Maine.

The Veteran in receipt of a 100 percent disability rating for 
posttraumatic stress disorder, effective October 2007.


REMAND

The RO granted service connection for sciatic neuralgia of 
the left leg in a May 1971 rating decision and assigned a 10 
percent evaluation.  In March 2005, the Veteran filed a claim 
for an increased rating.  An October 2005 rating decision 
denied his claim for an increased rating.  A March 2007 
rating decision granted service connection for a low back 
disorder and assigned a 20 percent disability rating.  The 
Veteran contends the current rating evaluation does not 
accurately reflect the severity of his disability.  The Board 
presently remands this appeal to enable the RO to ascertain 
the severity of the service-connected disorder, and to 
clarify the RO's findings in accordance with the applicable 
provisions of VA's Schedule for Rating Disabilities 
(Schedule).  Massey v. Brown, 7 Vet. App. 204 (1994) (holding 
in part that in schedular rating claims, VA may only consider 
the factors as enumerated in the Schedule). 

The Veteran is contending that his symptoms have increased in 
severity since the time of his last VA examination.  The most 
recent VA examination took place in May 2005.   The mere 
passage of time, alone, is not sufficient to trigger a remand 
for another examination.  See Palczewski v. Nicholson, 21 
Vet. App. 174 (2007).  However, the Veteran has claimed that 
his condition has worsened since the time of his last VA 
examination.  
The Veteran is competent to report a worsening of symptoms.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, 
in general, for the need for a VA examination to arise, a 
claimant would only need submit his competent testimony that 
symptoms, reasonably construed as related to the service-
connected disability, have increased in severity since the 
last evaluation.).  In light of the passage of time since the 
last examination, the recent medical records, and because the 
Veteran is competent to report such a worsening of the 
service-connected disorder, a new examination is in order.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for the disorder 
at issue that is not evidenced by the 
current record.  The Veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO/AMC should then obtain these 
records and associate them with the 
claims folder. 

2. Following a reasonable amount of time 
or upon the Veteran's response, the 
RO/AMC will afford the Veteran an 
examination by an appropriate physician.  
The following considerations will govern 
the examinations:

(A) 	The claims folder and a copy of 
this remand will be reviewed by the 
examiner in conjunction with this 
examination, and the examiner must 
acknowledge such receipt and review 
in any report generated as a result 
of this examination.

(B) 	The examiner(s) must state the 
medical basis for any opinion 
expressed.  If the examiner is 
unable to state an opinion without 
a resort to speculation, he or she 
should so state and must explain 
why he or she cannot provide an 
opinion without resorting to mere 
speculation.

(C) 	As to the examination, the examiner 
shall

(i)	Identify all orthopaedic and 
neurologic symptoms due to the 
service-connected sciatic 
neuralgia and his low back 
disorder.  Describe any 
associated objective 
neurologic abnormalities 
including but not limited to, 
the presence of any mild, 
moderate, and moderately 
severe neurological deficits.  
38 C.F.R. § 4.124a, Diagnostic 
Codes 8720 (2009).  

(ii) 	Identify if the Veteran's 
symptoms, including any 
neurological deficits, have 
worsened since the May 2005 VA 
examination, and whether such 
worsening is due to his 
sciatic neuralgia or his spine 
disorder.  A complete 
rationale should be provided 
for all opinions expressed.

3. The RO/AMC will readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran 
should be provided a Supplemental 
Statement of the Case.  An appropriate 
period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




